         Case 1:16-cv-01545-MHS Document 146 Filed 04/27/21 Page 1 of 2




          In the United States Court of Federal Claims
                                        No. 16-1545L

                                   (Filed: April 27, 2021)

                                              )
    FRANK PENNA and                           )
    LISA PENNA,                               )
                                              )
                    Plaintiffs,               )
                                              )
           v.                                 )
                                              )
    THE UNITED STATES,                        )
                                              )
                   Defendant.                 )
                                              )


                                          ORDER

       On March 23, 2021, this Court granted the government’s 52(c) motion for
judgment on partial findings. ECF No. 142. Additionally, the Court ordered the parties
to meet and confer and to report back to the Court by April 6, 2021 on an agreed-upon
amount of awarded costs, expenses, attorney’s fees, and a payment schedule (if
warranted), resulting from sanctions imposed on counsel of record for Plaintiffs for a
violation of this Court’s discovery rules. Id. The parties subsequently requested a two-
week extension of time, ECF No. 143, which the Court granted. ECF No. 144.

       On April 20, 2021, the parties filed a joint stipulation in response to the Court’s
March 23, 2021 order. ECF No. 145. In that stipulation, the parties agreed that the
amount of attorney’s fees, expenses, and costs due to the sanctions is $24,000. Id. The
parties further agreed that Plaintiffs’ counsel may pay the aforementioned $24,000 in
four equal installments of $6,000. 1




1The first payment is due to the government no more than sixty days after the exhaustion of
appellate rights for the Court’s March 23, 2021 order, and the second, third, and fourth
payments are due on the respective annual anniversaries of the first payment.
        Case 1:16-cv-01545-MHS Document 146 Filed 04/27/21 Page 2 of 2




        Accordingly, the Clerk is directed to enter JUDGMENT for Defendant, the
United States, and Plaintiffs’ counsel is directed to pay $24,000 without recourse to his
clients and in a manner consistent with both the April 20, 2021 joint stipulation and the
Court’s decision on the government’s 52(c) motion. ECF No. 142.

      It is so ORDERED.


                                                 s/ Matthew H. Solomson
                                                 Matthew H. Solomson
                                                 Judge




                                           -2-
